DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on February 19, 2021.  Claim 1 is amended.  Claims 1-5 and 7-15 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 10 of claim 1 recites: “wherein a second motor is mounted…”.  It is recommended to be changed to read: “wherein the second motor is mounted…”. See line 3 for “a second motor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN204647786).
Regarding claim 1, Zeng discloses a dual-arm gimbal (FIG. 1), comprising: a first motor ((11) drives (30) and (40) to rotate synchronously around central axis of (10) [0030]), a second motor ((30) is also provided with a motor for driving (31) to rotate, [0032]), a support base, wherein the first motor is assembled in the support base (indicated below); two support arms , assembled on the support base (indicated below), wherein one end of each of the support arms are integrally connected to a first motor rotor of the first motor (since (11) can drive (30) and (40) to rotate synchronously around the central axis of (10), [0030]; the “one ends” inherently are connected to the motor rotor at (11) for (30) and (40) to be driven to rotate with respect to the support base); and two mounting bases, respectively fixedly mounted at the other end of the support arms (indicated below), wherein a camera apparatus used for photographing is mounted between the two mounting bases ([0029, 0032, 0036, 0046]); wherein the second motor is mounted in at least one of the two mounting bases (mounted at (30)) and a rotor of the second motor is fixedly connected to a housing of the camera apparatus ((31) inserted into the matching hole of the load to prevent relative rotation between the load and (31) while driving the load to rotate, [0032-0034]), and a stator of the second motor is fixed in the at least one of the two mounting bases ((31) is fixed with load to rotate together; thus stator of the motor at (30) inherently is fixed at (30) to drive (31) to rotate along with load).

    PNG
    media_image1.png
    604
    856
    media_image1.png
    Greyscale


Regarding claim 2, Zeng discloses the dual-arm gimbal according to claim 1, further comprising a support bracket (indicated above), wherein the support base is assembled on a gimbal base (the other end of (20) is connected to the carrier, [0046, 0047]) by using the support bracket (FIG. 1), the support bracket is connected to the gimbal base in a movable manner and the support base is rotatable on the gimbal base (the other end of (20) is rotatably connected to the carrier, [0031, 0044]).

Regarding claim 3, Zeng discloses the dual-arm gimbal according to claim 2, further comprising a third motor (the other end of (20) is rotatably connected to the carrier, [0031, 0044]; thus a motor at (20)), wherein a stator of the third motor is fixedly connected to the gimbal base, a rotor of the third motor is fixedly connected to one end of the support bracket (since along with the portion of (20) shown in FIG. 1,  “support bracket” is rotatable with respect to carrier, the stator is fixedly connected to the carrier, and the rotor is fixedly connected to the support bracket so that the rotor rotates with the “support bracket” ) and the other end of the support bracket is fixedly connected to a stator of the first motor (similarly the stator at (11) is fixedly connected to the “support bracket” and the rotor at (11) is fixedly connected to the “support arms” so that the rotor at (11) rotates with the “support arms”).

Regarding claim 4, Zeng discloses the dual-arm gimbal according to claim 1, wherein the two support arms are symmetrically disposed about an axis of the first motor rotor (FIG. 1, [0044]).

Regarding claim 5, Zeng discloses the dual-arm gimbal according to claim 1, wherein an angle by which the support arm rotates around the support base is between about ±40° (FIG. 1, a rotation range of about ±40° is possible).

Regarding claim 10, Zeng discloses the dual-arm gimbal according to claim 1, wherein the two mounting bases are disposed opposite to each other (FIG. 1), one second motor is assembled in one of the mounting bases ((30) is also provided with a motor for driving (31) to rotate, [0032]) and a second motor rotor of the second motor is fixedly connected to the camera apparatus ((31) inserted into the matching hole of the load to prevent relative rotation between the load and (31) while driving the load to rotate, [0032-0034]).

Regarding claim 11, Zeng discloses the dual-arm gimbal according to claim 10, wherein the other mounting base is connected to the camera apparatus in a movable manner by using an auxiliary rotary shaft ((44), [0041-0043]).

Regarding claim 12, Zeng discloses the dual-arm gimbal according to claim 11, wherein the other mounting base is internally provided with a rotation hole ((417), (418), [0038]) coaxially relative to a motor shaft ((31)) of the second motor ((31) and (44) are coaxially disposed, [0044]); and the second motor rotor is integrally connected to the housing of the camera apparatus ((31) inserted into the matching hole of the load to prevent relative rotation between the load and (31) while driving the load to rotate, [0032-0034]), an auxiliary rotary shaft ((44)) is mounted on the camera apparatus ((441) end of (44) connects to load, [0036, 0041]) and the auxiliary rotary shaft is inserted into the rotation hole and rotates in the rotation hole in a movable manner (FIGS. 4, 6, [0040-0043]).

Regarding claim 15, Zeng discloses an aerial vehicle, comprising a vehicle main body and a gimbal connected to the vehicle main body, wherein the gimbal is the dual-arm gimbal according to claim 1 (aircraft, fuselage, [0029, 0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN204647786) as applied to claims 1-5, 10-12, and 15 above, and further in view of Chapman (U.S. Patent No.: 8,485,740).
Regarding claim 7:
	Zeng discloses the dual-arm gimbal according to claim 1, wherein the two mounting bases are disposed opposite to each other (FIG. 1). 
	Zeng does not specifically disclose that second motors are respectively assembled in the mounting bases.
	Chapman teaches second motors (indicated below) are respectively assembled in the mounting bases, motor shafts of the second motors are located in a same axial direction (located in the direction of axis (18)) and second motor rotors are integrally connected to the housing of the camera apparatus (shown below).

    PNG
    media_image2.png
    826
    806
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chapman’s with the dual-arm gimbal taught by Zeng for the purpose of providing enough power to move heavier payloads.

Regarding claim 8:
	Zeng and Chapman disclose and teach of the dual-arm gimbal according to claim 7, wherein rotation speeds of the second motor rotors are the same (Zeng: the rotation speeds at the mounting bases are inherently the same, [0030]; Chapman: discloses two second motors as explained in claim 7 above).

Regarding claim 9:
	Zeng and Chapman disclose and teach of the dual-arm gimbal according to claim 7, wherein a rotation angle of the second motor rotor is capable of reaching about 360° (Chapman: claim 6, wherein tilt frame is tiltable relative to pan frame by at least 360 degrees).

Regarding claim 13:
	Zeng discloses the dual-arm gimbal according to claim 10.
	Zeng does not specifically disclose the rotation angle of the second motor rotor.
	Chapman teaches a rotation angle of the second motor rotor is capable of reaching about 360° (claim 6, wherein tilt frame is tiltable relative to pan frame by at least 360 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chapman’s with the dual-arm gimbal taught by Zeng for the purpose of providing maximum photographing range in the tilt-direction.

Regarding claim 14:
	Zeng discloses the dual-arm gimbal according to claim 12.
	Zeng does not specifically disclose the rotation angle of the auxiliary rotary shaft.
	Chapman teaches that the auxiliary rotary shaft of the camera apparatus is rotatable by about 360° in the rotation hole (claim 6, wherein tilt frame is tiltable relative to pan frame by at least 360 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chapman’s with the dual-arm gimbal taught by Zeng for the purpose of providing maximum photographing range in the tilt-direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852